                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

OK FOODS, INC.                                                                      PLAINTIFF

v.                                     No. 2:19-CV-02031

CONTINENTAL CARBONIC
PRODUCTS, INC.                                       DEFENDANT/THIRD-PARTY PLAINTIFF

v.

AES SHADY POINT, LLC                                             THIRD-PARTY DEFENDANT

                                               and

AES SHADY POINT, LLC                                     PLAINTIFF/COUNTER DEFENDANT

v.                                     No. 2:19-CV-02063

OK FOODS, INC.                                                                    DEFENDANT

v.

CONTINENTAL CARBONIC
PRODUCTS, INC.                                         DEFENDANT/COUNTER CLAIMANT

                                 CONSOLIDATION ORDER

       After reviewing the pleadings and supporting documents in both cases, the Court enters

this consolidation order sua sponte.

       This case arises from damages allegedly suffered as a result of contaminated chicken

produced by OK Foods, Inc. (“OK Foods”). OK Foods alleges that Continental Carbonic Products,

Inc. (“Continental Carbonic”), a supplier of food grade dry ice purchased by OK Foods, is

responsible for the contamination. Continental Carbonic contends that its supplier of the dry ice,

AES Shady Point, LLC (“AES”), is responsible and must therefore indemnify it in any action

against OK Foods premised on defective dry ice. On December 21, 2018, AES filed a petition for



                                                1
a declaratory judgment in Leflore County, Oklahoma state court against Continental Carbonic and

OK Foods requesting a declaration that it have no liability to either party. The case was removed

to federal court in the Eastern District of Oklahoma and transferred to this Court, Case No. 2:19-

CV-02063 (the “2063 case”). Separately, on February 15, 2019, OK Foods filed a complaint in

this Court against Continental Carbonic, Case No. 2:19-CV-02031 (the “2031 case”) for damages

it suffered due to the contaminated chicken. There have been motions, responses, counterclaims,

and crossclaims filed in both actions.

       Federal Rule of Civil Procedure 42(a) permits the consolidation of separate actions “if

actions before the court involve a common question of law or fact.” The district court is given

broad discretion to decide whether cases having common questions of law or fact should be

consolidated under Rule 42(a). United States Envtl. Prot. Agency v. Green Forest, 921 F.2d 1394,

1402-03 (8th Cir. 1990); UNeMed Corp. v. ProMera Health, LLC, 2016 WL 1259387, at *2

(D. Neb. 2016). Actions involving the same parties and transactions are ideally situated for

consolidation. UNeMed Corp., 2016 WL 1259387, at *2. Because these actions are the same case

or controversy, in the interest of judicial efficiency, they will be consolidated.

       Because the Court is consolidating the cases, Plaintiff may file an amended complaint and

the amended complaint must be filed by June 7, 2019. Whether or not Plaintiff amends its

complaint, amended answers or other responsive pleadings must be filed by June 14, 2019. Any

response to a counterclaim or crossclaim must then be filed by June 21, 2019. This schedule

should allow all parties to raise all claims and affirmative defenses after consolidation. Because

the Court is imposing new pleading deadlines, an amended final scheduling order will be entered

separately. All pending motions in the 2063 case will be terminated with leave to refile in the

2031 case. All attorneys not admitted to practice before this Court or registered as CM/ECF users



                                                  2
in this district will be terminated from the docket.

       IT IS THEREFORE ORDERED that AES Shady Point, LLC v. OK Foods, Inc. et al., Case

No. 2:19-CV-02063, is CONSOLIDATED with OK Foods, Inc. v. Continental Carbonic

Products, Inc., Case No. 2:19-CV-02031.

       IT IS FURTHER ORDERED that the Clerk shall enter this order in each of the

consolidated cases, and the parties are advised that all future filings should be made only in the

lead case, Case No. 2:19-CV-02031, and each filing should clearly indicate the relevant case

number. An amended final scheduling order will be entered separately.

       IT IS FURTHER ORDERED that all motions currently pending in AES Shady Point, LLC

v. OK Foods, Inc., Case No. 2:19-CV-02063 are terminated with leave to refile and the Clerk is

directed to close that case.

       IT IS FURTHER ORDERED that the Clerk is directed to terminate all attorneys not

admitted to practice before this Court or registered as CM/ECF users in this district.

       IT IS SO ORDERED this 30th day of May, 2019.


                                                             /s/P. K. Holmes, 
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                  3
